EXHIBIT 10.21




Merger, Assignment and Shareholder Agreement




This Merger Agreement (hereinafter the "Agreement") is entered into effective as
of this August 15, 2007, by and among TMT Capital Corporation., a Florida
corporation (hereinafter "TMTP"),  Worldwide Wireless, LLC, a Nevada limited
liability corporation (hereinafter “WWW”), Freedom Wireless Corporation, a
Florida corporation (hereinafter “FREE”), and five individuals, and/or through
their own respective entity, Manny Vierra, Chris van der Merwe, Jerry Berman,
Mike Benkert and Steve HSV, who each independently, desire and agree to become
shareholders in the post-merger FREE (hereinafter “Individuals”), the owners of
the outstanding pre-merger shares of common stock of TMTP (hereinafter the "TMTP
Shareholders"), the owners of the outstanding pre-merger shares of common stock
of WWW (hereinafter the "WWW Managing Members & Shareholders").  TMTP, WWW,
FREE, and Individuals are all collectively (hereinafter named “All Parties”),
and




WHEREAS, the TMTP Shareholders own all of the issued and outstanding common
stock of TMTP (the "TMTP Common Stock") and TMTP desires to acquire fifty one
percent (51%), representing 37,418,778 shares of the issued and outstanding
voting common stock of FREE (the “FREE Common Stock”), and 4,000,000 stock
options, at par, in FREE (the “FREE Stock Options”) in exchange for thirty
million shares (30,000,000) of voting common stock of TMTP, thereby making FREE
a subsidiary of TMTP (hereinafter the “Merger”); and




WHEREAS, the Individuals shall receive, collectively, 15,000,000 TMTP stock
options, at par, as outlined in Exhibit “Q”.  




WHEREAS, The Torruella Family Trust, LLC shall receive 10,000,000 FREE stock
options, at par, Susan Stans will receive 2,000,000 FREE stock options at par,
Charly McCue shall receive 1,000,000 stock options in FREE at par, and TMT
Capital Corporation shall receive 2,000,000 stock options at par, as part of the
Merger, and as outlined in Exhibit “Q”.




WHEREAS, the WWW Managing Members, Members, Officers and Shareholders,
collectively referred to as “WWW” (as outlined in Exhibit “A”).  own all of the
issued shares of WWW and all WWW liabilities, potential future liabilities, all
WWW assets and potential future assets, including right, patents or assets that
are tangible or intangible (hereinafter WWW Assets & Liabilities, as outlined in
Exhibit “B”).  




WHEREAS, WWW owns certain assets and liabilities and desires and agrees to
irrevocably assign all asset rights, remedies, benefits, agreements, whether
tangible or intangible, in whole or in part, to FREE, on or before closing, and
agrees to irrevocable assign all assets to FREE, (hereinafter  “WWW Assignment
Agreement” as seen in Exhibit “C”); and




WHEREAS, Individuals, and/or through their own respective entity, (as outlined
in Exhibit “D”) owns certain assets and liabilities (hereinafter “Individual
Assets and Liabilities” as seen in Exhibit “E”); and desire to acquire forty
nine percent (49%) 35,951,375 of the issued and outstanding voting common stock
of FREE (as seen in Exhibit “P”), in exchange to enter in to agreements and
assignments, whether in whole or in part, with FREE  and




WHEREAS, Individuals desire and agree to irrevocably assign all asset rights,
remedies, benefits, agreements, whether tangible or intangible, in whole or in
part (hereinafter “Individual Assignment Agreements” as outlined in Exhibit “F”)
to FREE, on or before closing, that directly relate to the FREE business plan,
(as outlined in Exhibit “G”) in exchange for FREE stock; and




WHEREAS, Individuals desire and agree to enter in to Confidentiality and
Non-Compete Agreements, and certain other agreements (as individually outlined
in Exhibit “I” as “Individual Documents”) on or before closing that directly
relate to the FREE business plan, in exchange for FREE stock;  




WHEREAS, TMTP agrees to deliver thirty million shares (30,000,000) of voting
common stock to FREE upon satisfactory receipt of all WWW and Individual
Assignments, Documents & Agreements.








--------------------------------------------------------------------------------

NOW THEREFORE, for the mutual consideration of the mutual promises, covenants
and undertakings  set forth herein and other good and valuable consideration,
the legal sufficiency of which is hereby acknowledged, with the intent to be
obligated legally and equitably, the parties agree as follows:


1. Plan of Merger & Assignments


It is hereby agreed that 51% (37,418,778) of the issued and outstanding capital
stock of FREE shall be acquired by TMTP in exchange for (a) 30,000,000 shares of
 TMTP common voting stock (b) the WWW Documents and Assignment Agreements to
FREE, and (c) the Individual Documents & Assignments to FREE.




2. Exchange of Shares


All Parties shall agree that on the Closing Date or at the Closing as
hereinafter defined, the TMTP Common Stock shall be delivered to FREE in
exchange for the FREE Shares, and FREE shares shall be delivered to FREE
Individuals, as follows:  




(a)  At Closing, TMTP shall, subject to the conditions set forth herein, issue
an aggregate of thirty million (30,000,000), shares of TMTP Common  Stock for
immediate delivery to the FREE Shareholders in exchange for thirty seven million
four hundred eighteen seven hundred seventy eight shares(37,418,778) in order
for TMTP ownership in FREE to equal fifty one(51%) of the total shares
outstanding  after acquisition.




(b) At Closing, FREE shall, subject to the conditions set forth herein, issue an
aggregate of 49% (35,951,375) shares of FREE Common  Stock for immediate
delivery to the Individuals in exchange for certain documents and assignments.




3. Pre-Closing Events


The Closing is subject to the completion of the following:




(a) FREE shall have authorized 200 million shares of $0.01 par value common
stock and on or before Closing in accordance with federal and state laws,




(b) WWW shall demonstrate to the reasonable satisfaction to TMTP that it has no
other material assets, no liabilities contingent or fixed, and/or no third party
agreements, no other corporations or assignments, other than those disclosed and
attached hereto (hereinafter “WWW Related Outside Business” in Exhibit “J”).
 WWW swears that there are no other agreements, third party compensation plans,
affiliates, ownership agreements, assets or liabilities or corporations, or
forms of corporations, that are directly or indirectly related to the operation
of FREE, or could be construed as in competition with FREE..  .




(c ) Individuals shall to the reasonable satisfaction to TMTP that it has no
other material assets, no liabilities contingent or fixed, and/or no third party
agreements, no other corporations or assignments, other than those disclosed and
attached hereto (hereinafter “Individual Related Outside Business” in Exhibit
“K”). Individuals swear that there are no other agreements, third party
compensation plans, affiliates, ownership agreements, assets or liabilities or
corporations, or forms of corporations, that are directly or indirectly related
to the operation of FREE, or could be construed as in competition with FREE..  .


4. Other Events Occurring at Closing:


At closing, the following shall occur::




With satisfaction of all other closing requirements, TMTP shall file an
amendment to its Articles of Incorporation with the Secretary of State of the
State of Florida effecting an amendment to its Articles of Incorporation to
reflect (a) the issuance of additional 30,000,000 voting common shares, (b) the
issuance of 30,000,000 voting common shares to FREE; and (c) the addition of
Manny Vierra to the Board of Directors, (hereafter “TMT Closing Documents as
seen in Exhibit “L”)








--------------------------------------------------------------------------------

5.  Other Events Occurring after Closing




After closing the following shall occur:




(a)

Financing Transaction: TMTP, with the cooperation of All Parties, shall provide
best efforts to obtain public and/or private company financing, to pay for the
sales, marketing, production, inventories, payroll, infrastructure and
administrative costs to develop FREE products and services.  All Parties shall
collectively develop a new Business Plan (hereinafter “The New Plan”) to
determine the amount of capital required for executing the First Phase of The
New Plan.  The First Phase of The New Plan will consist of the first six months,
planned company operating expenses, after acquiring the financing.  Upon
financing acquisition TMTP will provide FREE a  Note (hereinafter the
“Post-Merger Note”) in a form and substance satisfactory to the FREE board of
directors, and subject to final documentation.  All Parties agree to have The
New Plan completed, including itemization of all projected revenues and expenses
in a detailed line itemed format on or before September 30, 2007.

(b)

Subject to approval, FREE will provide Individuals with a Note in a
predetermined amount to satisfy all FREE approved, pre-merger expenses relating
to assignments, and direct business expenses, assets and liabilities from which
FREE benefits (“Individual Pre-Merger Expenses” as seen in Exhibit “M”).  

(c)

Post-Merger Expense Reporting & Procedures:  All Parties shall collectively
prepare Monthly Expense Reporting & Procedure Rules for FREE (hereinafter “The
Expense Report”) for FREE.  Immediately effective, after closing, all FREE
company expense reports shall be filled out and submitted monthly.  Any expense
above $100 must be approved by FREE in writing and/or by email format.  No
Individual may enter in to any liability, expense, agreement or asset
acquisition, above $100 without seeking approval from FREE.  All Parties agree
to have The Expense Report & Procedure Rules completed on or before 30 days
after closing.  Final Terms of the Rules shall be approved by the FREE Board of
Directors.

(d)

Post- Merger Individual Expenses:  FREE shall post on the balance sheet, as a
Note to Individual, any FREE approved Individual Company related expenses.
 Final Terms of the Notes shall be determined by the FREE Board of Directors.

(e)

Assigned Liabilites to FREE:   FREE will guarantee payment of approved
liabilities set forth in the Closing Documents  Any payments made by
Individuals, prior to finance acquisition, shall go on the FREE balance sheet as
a notes payable to Individual.  Final Terms of the Notes shall be determined by
the FREE Board of Directors.

(f)

Employee Incentive Plan:  FREE shall enter in to an employment agreement, with
certain individuals, which shall consist of base salary, benchmark bonuses,
residual commissions, stock options and/or warrants in TMTP and FREE, health &
life insurance and 401-K.  The employee compensation shall begin immediately
upon financing of The Plan.  Within 30 days of closing, FREE shall establish the
 terms of the Employee Incentive Plan.  Final Terms of the Employee Plan shall
be determined by the FREE Board of Directors.

(g)

Employee Start-Date:  Upon The Plan funding, Manny Vierra agrees to immediately
 provide his current employer no more than two weeks termination notice, and
begin working full time and exclusively for FREE.

(h)

Buy / Sell Agreement:  TMTP will provide FREE two stock purchase right options:
(1) TMTP grants FREE first right of refusal, on any acceptable third party
purchase offer, for its common shares in FREE.  The first right of refusal will
be granted to FREE during its life as a subsidiary of TMTP, or as an IPO,
post-spin off.  (2) At any point after closing and during the first 2 years, and
while FREE is a subsidiary of TMTP, TMTP has the option to sell to FREE, its
shares in FREE at 100% premium to TMTP market stock price.  Market price shall
be determined by the lower of the mean average value of the TMTP stock price, as
recorded, over the previous 3 month period, or at the price per share of the
last FREE PPM completely funded at the time the offer is made. FREE will have
final veto rights on any new stock to be issued in FREE.

(i)

TMT Capital Corporation intends to spin off FREE as a separate publicly traded
company (“IPO”), and will agree to sell, on a post-IPO basis, 22,011,045 shares
to FREE and/or to Individuals. Benchmarks and timing for the spin off shall be
determined by the board of directors of FREE and TMTP.  

(j)

On or as soon as practicable after the Closing Date, FREE will immediately cause
to be issued, the FREE Shareholders their stock certificates and option
agreements, representing their shares of FREE Common Stock, for which the shares
of FREE Common Stock are to be exchanged at Closing.





--------------------------------------------------------------------------------

(k)

On or as soon as practicable after the Closing Date, TMTP will immediately cause
to be issued, the TMTP stock certificates and option agreements, representing
their shares of TMTP Common Stock, for which the shares of TMTP Common Stock are
to be exchanged at Closing.

(l)

All Parties will be restricted in their sales of the TMTP & FREE Shares and
Options in accordance with the amount limitations of Rule 144 for “insiders” or
“affiliates”.




6. Representations of WWW:


Each WWW Managing Member & Officer hereby represents and warrants effective this
date and the Closing Date as follows:




(a)

Except as may be noted in Exhibit "B", WWW is free from claims, liens, or other
encumbrances, and at the Closing Date and WWW will have good title and the
qualified right to transfer and dispose of such documents, agreements and
assignments;




(b)

Said WWW Managing Member is the sole owner of the issued and outstanding WWW
Stock as set forth in Exhibit "A";




(c)

WWW is not a party to any material pending litigation or, to its best knowledge,
any governmental investigation or proceeding, and to its best knowledge, no
material litigation, claims, assessments or any governmental proceedings are
threatened against WWW.




(d)

WWW has no subsidiary or affiliated corporations except as described in writing
to TMTP in Exhibit “J”.




(e)

WWW has made all material corporate financial records, minute books, and other
corporate documents, agreements and records available for review to present
management of TMTP and FREE prior to the Closing Date, during reasonable
business hours and on reasonable notice.




(f)

All disclosure information regarding WWW, which is to be set forth in disclosure
documents of WWW or otherwise delivered to TMTP by WWW, for use in connection
with the Merger described herein is true, complete and accurate in all material
respects.




(g)

WWW represents that the only liabilities that exist, related to FREE new
business, are detailed on Exhibit “B”




(h)

WWW has not entered in to any distribution or territory agreements for related
products or services, or granted any rights to products or services other than
what is detailed in Exhibit “B”.




(i)

At Closing, the officers and directors and managing members of WWW shall have
resigned in writing from their positions in WWW effective upon the election and
appointment of the FREE and TMTP director nominees.




(j)

WWW represent that they have not entered in to any finders fee agreements or
residual payment agreement relating to this transaction, or future related
transaction, such residual income related to future earning of FREE or
affiliated vendors.   




(k)

At Closing, WWW shall, subject to the conditions set forth herein, immediately
dissolve WWW, execute all appropriate dissolution documents, and submit filing
to the State of Nevada, as detailed in Exhibit “H”.




Representations of Individuals:




Each Individual hereby represents and warrants as follows, which warranties and
representations shall also be true as of the Closing Date:





--------------------------------------------------------------------------------

(a) As noted in Exhibit "I", the Individual are the sole owners of record and/or
beneficial of their own respective Documents and Assignments.




(b) Individuals have no competitive ownership in or outstanding or authorized
capital stock, warrants, options or convertible securities in competitive
entities other than as described in  Exhibit "K", attached hereto.  




(c) Since the date of the filing of the Patent, there has not been any material
or adverse changes in the status of the filing, that may effect the outcome of
the filing.




(d) Individuals are not a party to any material, pending litigation or, to its
best knowledge, any governmental investigation or proceeding, and to its best
knowledge, no material claims are threatened against Individuals, as it relates
to the patents.




(e) Individuals have no subsidiary or affiliated corporations except as
described in writing to TMTP in Exhibit “K”.




(f)  Individuals have made all material corporate financial records, minute
books, and other corporate documents, agreements and records available for
review to present management of TMTP and FREE prior to the Closing Date, during
reasonable business hours and on reasonable notice.




(g)  All disclosure information regarding Individuals, which is to be set forth
in disclosure documents of Individuals or otherwise delivered to TMTP by
Individuals, for use in connection with the Merger described herein is true,
complete and accurate in all material respects.




(h)  Individuals represents that the only liabilities that exist, related to
FREE new business, are detailed on Exhibit “B & E”




(i)  Individuals have not entered in to any distribution or territory agreements
for related products or services, or granted any rights to products or services
other than what is detailed in Exhibit “E”.




(j)  Individuals represent that they have not entered in to any finders fee
agreements or residual payment agreement relating to this transaction, or future
related transaction, such residual income payments related to future earning of
FREE or affiliated vendors, other than what is disclosed in Exhibit E & I.   

  

(k)  Individuals agree to assign any existing or future patents to FREE that
are, and/or could be, or would be construed as competitive in nature to FREE.
Other patents currently filed, or construed as competitive to FREE are listed on
Exhibit “E”.




7.  Representations of TMTP


TMTP, to the best of its knowledge, hereby represents and warrants as follows,
each of which representations and warranties shall continue to be true as of the
Closing Date:




(a) As of the Closing Date, the TMTP issuance of Shares, to be issued and
delivered to the FREE Shareholders hereunder will, when so issued and delivered,
constitute, duly authorized, validly and legally issued shares of TMTP common
stock, fully-paid and non-assessable.




(b) TMTP has the corporate power to enter into this Agreement and to perform its
respective obligations hereunder. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by the board of directors of TMTP. The execution and performance of
this Agreement will not violate or conflict with any provision of the Articles
of Incorporation or by-laws of TMTP.








--------------------------------------------------------------------------------

(c) The TMTP Financial Statements are complete, accurate and fairly present the
financial condition of TMTP as of the dates of current SEC filings and the
results of its operations for the periods then ended.  There are no material
liabilities or obligations either fixed or contingent not reflected therein.
 The TMTP Financial Statements have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis (except as may be
indicated therein or in the notes thereto) and fairly present the financial
position of TMTP as of the dates thereof and the results of its operations and
changes in financial position for the periods then ended.




(d) TMTP is duly organized, validly existing and in good standing under the laws
of the State of Florida; has the corporate power to own its property and to
carry on its business as now being conducted and is duly qualified to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material negative impact on it.




(e) TMTP has filed all federal, state, county and local income, excise, property
and other tax, governmental and/or related returns, forms, or reports, including
all SEC reports, which are due or required to be filed by it prior to the date
hereof and as of the date of Closing, except where the failure to do so would
have no material adverse impact on TMTP, and has paid or made adequate provision
in the TMTP Financial Statements for the payment of all taxes, fees, or
assessments which have or may become due pursuant to such returns or pursuant to
any assessments received. TMTP is not delinquent or obligated for any tax,
penalty, interest, delinquency or charge other than disclosed in this Agreement.




(f) There are no existing options, calls, warrants, preferred stock, preemptive
rights or commitments of any character relating to the issued or unissued
capital stock or other securities of TMTP, and other than as contemplated in
this Agreement, or that have been disclosed by the Company through its filings
with the SEC.




(g)  TMTP common stock is currently approved for quotation on the OTC Bulletin
Board under the symbol "TMTP" and there are no stop orders in effect with
respect thereto.




(h) All information regarding TMTP which has been provided to All Parties or
otherwise disclosed in connection with the transactions contemplated herein is
true, complete and accurate in all material respects.  TMTP specifically
disclaims any responsibility regarding disclosures of WWW or Individuals, its
business or its financial condition.




(i) TMTP shall prepare and timely file with the Securities and Exchange
Commission one or more Forms 8-K, which shall report the consummation of the
transactions described herein and include the financial statements and financial
information of FREE as required.




(j) TMTP shall deliver on behalf of the TMTP Shareholders a letter commonly
known as an "Investment Letter," signed by majority shareholders, acknowledging
that the FREE Shares are being acquired for investment purposes.




(k) TMTP represents and warrants that there are Finders Fees to be paid to Coast
To Coast Consultants, as outlined in Exhibit “N”.




8. Closing


The Closing of the transactions contemplated herein shall take place on such
date (the "Closing") as mutually determined by the parties hereto when all
conditions precedent have been met and all required documents have been
delivered, which Closing is expected to take place on or about August 15, 2007,
unless extended by mutual consent of All Parties hereto. The "Closing Date" of
the transactions described herein shall be that date on which all conditions set
forth herein have been met and the TMTP Shares are issued in exchange for the
FREE Common Stock.  




Should there be any missing documents, as required in the Exhibit at closing, or
material misrepresentations (hereinafter “Defect”) by any  Parties in the
transaction, that Party shall have 14 days to cure the defect, or return their
shares in FREE, and the shares shall be retired.  Notice of any material Defect
shall be provided to the Party in writing, by certified mail, and the Party
shall have 14 days thereafter to perform and cure.









--------------------------------------------------------------------------------

9. Conditions Precedent to Obligations of All Parties


All Parties obligations, under this Agreement, are subject to fulfillment, prior
to or as of the Closing and/or the Closing Date, as indicated below, of each of
the following conditions:




(a) The representations and warranties by or on behalf of  All Parties contained
in this Agreement or in any certificate, assignment or document delivered
pursuant to the provisions hereof shall be true in all material respects at and
as of the Closing and Closing Date as though such representations and warranties
were made at and as of such time.




(b) All Parties shall have performed and complied with all covenants,
agreements, and conditions set forth in, and shall have executed and delivered
all documents required by this Agreement to be performed or complied with or
executed and delivered by it prior to or at the Closing.




(c) On or before the Closing, the board of directors, and shareholders
representing a majority interest of the outstanding common stock of All Parties,
shall have approved in accordance with applicable state corporation law the
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.




(d) On or before the Closing Date, WWW and FREE shall have delivered to TMTP
copies of resolutions of the board of directors, managing members and
shareholders, approving and authorizing the execution, delivery and performance
of this Agreement and authorizing all of the necessary and proper action to
enable TMTP to comply with the terms of this Agreement including the election of
TMTP’s nominees to the Board of Directors of TMTP and all matters outlined
herein.




(e) On or before the Closing Date, WWW  and FREE shall have delivered to TMTP
copies of resolutions of the board of directors, managing members and
shareholders, approving and authorizing the execution, delivery and performance
of this Agreement and authorizing all of the necessary and proper action to
enable TMTP to comply with the terms of this Agreement including the election of
TMTP’s nominees to the Board of Directors of TMTP and all matters outlined
herein.




(f) The Merger shall be permitted by applicable law and TMTP and FREE shall have
sufficient shares of its capital stock authorized to complete the Acquisition.




(g) At the Closing, all instruments and documents delivered to TMTP and TMTP
Shareholders pursuant to the provisions hereof shall be reasonably satisfactory
to legal counsel for TMTP.




(h) The shares of restricted TMTP capital stock to be issued to FREE
Shareholders at Closing will be validly issued, non-assessable and fully-paid
under Florida corporation law and will be issued in compliance with all federal,
state and applicable corporation and securities laws.




(i) All Parties shall have received the advice of their tax advisor, if deemed
necessary by them, as to all tax aspects of the Merger.




(j) All Parties shall have received all necessary and required approvals and
consents from required parties and its majority shareholders.




10. All obligations of All Parties under this Agreement are subject to
fulfillment, prior to or at the Closing, of each of the following conditions:








--------------------------------------------------------------------------------

11. Indemnification


At all times after the date of this Agreement, TMTP, FREE, WWW and Individuals
agree to indemnify and hold harmless each Party, at all times after the date of
this Agreement against and in respect of any liability, damage or deficiency,
all actions, suits, proceedings, demands, assessments, judgments, costs and
expenses including attorney’s fees incident to any of the foregoing, resulting
from any material misrepresentations made by an indemnifying party to an
indemnifying party, an indemnifying party’s breach of covenant or warranty or an
indemnifying party’s non-fulfillment of any agreement hereunder, or from any
material misrepresentation in or omission from any certificate furnished or to
be furnished hereunder.


12. Nature and Survival of Representations


All representations, warranties and covenants made by any party in this
Agreement shall survive the Closing and the consummation of the transactions
contemplated hereby for one year from the Closing. All of the parties hereto are
executing and carrying out the provisions of this Agreement in reliance solely
on the representations, warranties and covenants and agreements contained in
this Agreement and not upon any investigation upon which it might have made or
any representation, warranty, agreement, promise or information, written or
oral, made by the other party or any other person other than as specifically set
forth herein.




13. Documents at Closing


At the Closing, all documents and agreements referenced in this Agreement and/or
Exhibits shall be delivered by All Parties.


14. Miscellaneous


15. Further Assurances


At any time, and from time to time, after the Closing Date, each party will
execute such additional instruments and take such action as may be reasonably
requested by the other party to confirm or perfect title to any property
transferred hereunder or otherwise to carry out the intent and purposes of this
Agreement.


15.1 Waiver


Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.


15.2 Amendment


This Agreement may be amended only in writing as agreed to by all parties
hereto.


15.3 Notices


All notices and other communications hereunder shall be in writing and shall be
deemed to have been given if delivered in person or sent by prepaid first class
registered or certified mail, return receipt requested.




15.4 Headings


The section and subsection headings in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


15.5 Counterparts


This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.









--------------------------------------------------------------------------------

15.7 Governing Law


This Agreement shall be construed and enforced in accordance with the laws of
the State of Florida.

15.8 Binding Effect


This Agreement shall be binding upon the parties hereto and inure to the benefit
of the parties, their respective heirs, administrators, executors, successors
and assigns.


15.9 Entire Agreement


This Agreement and the attached Exhibits constitute the entire agreement of the
parties covering everything agreed upon or understood in the transaction. There
are no oral promises, conditions, representations, understandings,
interpretations or terms of any kind as conditions or inducements to the
execution hereof.


15.10 Time


Time is of the essence.


15.11 Severability


If any part of this Agreement is deemed to be unenforceable the balance of the
Agreement shall remain in full force and effect.









--------------------------------------------------------------------------------

SIGNATURES




IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




 

TMT Capital Corporation

 

By: /s/ TANIA M. TORRUELLA

 

Name: Tania M. Torruella

 

Title: CEO

 

 

 

World Wide Wireless LLC

 

By: /s/ JERRY BERMAN

 

Name: Jerry Berman

 

Title: Managing Member

 

 

 

Freedom Wireless Corporation

 

By: /s/ MANNY VIERRA  

 

Name: Manny Vierra

 

Title: President

 

 

 

Chris Van der Mere

 

By: /s/ CHRIS VAN DER MERE

 

Title: As Individual

 

 

 

Company Name:

 

Title: _____________________

 

By: ______________________  

 

 

 

Manny Vierra

 

By: /s/ MANNY VIERRA

 

Title: As Individual

 

 

 

Company Name:

 

Title: _____________________

 

By: ______________________

 

 

 

Jerry Berman

 

By: /s/ JERRY BERMAN

 

Title: As Individual

 

 

 

Company Name:

 

Title: _____________________

 

By: ______________________  

 

 

 

Tania M. Torruella

 

By: /s/ TANIA M. TORRUELLA

 

Title:  Managing Member

 

 

 

The Torruella Family Trust

 

Charly McCue

 

By:______________________




      














--------------------------------------------------------------------------------

EXHIBIT LISTS







Exhibit A

World Wide Wireless LLC Managing Members, Members, Officers and Shareholders:

a.

Managing Member – Jerry Berman

b.

Members – Jerry Berman

c.

Officers – Jerry Berman

d.

Shareholders - Jerry Berman




Exhibit B

World Wide Wireless LLC Assets & Liabilities

1.

Patent Agreements

2.

Manufacturing Agreements




Exhibit C

World Wide Wireless LLC Assignments to FREE

1.   Patent Agreements

2.

Manufacturing Agreements







Exhibit D

Individuals And Respective Entity




1.

Chris van der Merwe

Entity Information:

Name:  

C Enterprises LLC

Address

:

____________________________

_____________________________

Tax ID #:

_____________________________




2.

Manny Vierra

Entity Information:

Name:  

MV Group LLC

Address

:

____________________________

_____________________________

Tax ID #:

_____________________________




3.

Jerry Berman

Entity Information:

Name:  

Coast to Coast Investments Inc.

Address

:

____________________________

_____________________________

Tax ID #:

_____________________________




4.

Mike Benkert

Entity Information:

Name:  

The 1990 Benkert Family Trust

Address

:

____________________________

_____________________________

Tax ID #:

_____________________________




5.

Steve HSV

Entity Information:

Name:  

_____________________________

Address

:

____________________________

_____________________________

Tax ID #:

_____________________________








--------------------------------------------------------------------------------

Exhibit E

Individual and/or Entity Related Assets & Liabilities

6.

 Chris van der Merwe

a.

Transfer of Current Assigned Patent Agreement to FREE

b.

Agreement to Transfer Second Patent to FREE

c.

Agreement to Transfer Future Patents to FREE

d.

Jamaica Licenses

e.

Howell Holdings Sales Contract

f.

3 Switch Agreements @ $18,000.00 Each

g.

Trademark Rights to “Who’s Who In The Zoo”




7.

Manny Vierra - None

8.

Jerry Berman - None

9.

Mike Benkert - None

10.

Steve HAS - None




Exhibit F

Individual and/or Entity Related Assignments Agreements to FREE




Chris van der Merwe

a.

Transfer of Current Assigned Patent Agreement to FREE

b.

Agreement to Transfer Second Patent to FREE

c.

Agreement to Transfer Future Patents to FREE

d.

Jamaica Licenses

e.

Howell Holdings Sales Contract

f.

3 Switch Agreements @ $18,000.00 Each

g.

Trademark Rights to “Who’s Who In The Zoo




Exhibit G

The FREE Business Plan




Attached – Freedom Brochure




Exhibit H

Other World Wide Wireless Closing Documents




a.

Managing Member Resolution to Dissolve WWW




Exhibit I

Other Individual and/or Entity Related Closing Documents




1.

Manny Vierra

a.

WWW resignation letter

b.

TMTP & FREE Confidentiality Agreement

c.

TMTP & FREE Non-Compete Agreement




2.

Chris van der Merwe

a.

TMTP & FREE Confidentiality Agreement

b.

TMTP & FREE Non-Compete Agreement




3.

Jerry Berman

a.

TMTP & FREE Confidentiality Agreement

b.

TMTP & FREE Non-Compete Agreement




4.

Mike Benkert

a.

TMTP & FREE Confidentiality Agreement

b.

TMTP & FREE Non-Compete Agreement




5.

Steve HSA

a.

TMTP & FREE Confidentiality Agreement

b.

TMTP & FREE Non-Compete Agreement





--------------------------------------------------------------------------------




Exhibit J

WWW Related Outside Business Disclosure

a.  NONE

 

Exhibit K

Individual and/or Entity Related Outside Business Disclosure

a.

Chris van der Merwe

a.  IP Switch in El Salvador

b  Consultant with World-Tel




b.

Manny Vierra

a. NONE




c.

Jerry Berman

a. NONE




d.

Mike Benker

a.  NONE




e.

Steve Hsu

a.

b.

c.




Exhibit L

TMT Capital Corporation Closing Documentation

a.

Board Resolution to add Director

b.

Board Resolution to increase issued shares

c.

Board Resolution to add subsidiary

d.

Board Resolution to purchase shares in FREE

e.

Board Resolution to issue shares to FREE




Exhibit M

Individual and/or Entity Related Pre-Merger Expenses




Chris van der Merwe

a.  

b

c




Manny Vierra

a.

b.

c.




Jerry Berman

a.

b.

c.




Mike Benker

a.

b.

c.








--------------------------------------------------------------------------------

Steve __________

a.

b.

c.




Exhibit N

Coast To Coast Finders Fee Agreement




Attached




Exhibit O

Free Closing Documents

a.

Board Resolution to add Directors

b.

Board Resolution to increase issued shares

c.

Board Resolution to purchase shares in TMTP

d.

Board Resolution to issue shares to TMTP







Exhibit P

FREE Shareholder Schedule




TMT Capital Corporation

37,418,778

Individualsand/or Respective Entity

35,951,375

Total Shares Issued

73,370,153



















Individual and/or Respective Entity Breakdown:




 

 

18,507,400

Chris

 

 

 

 

6,823,204

Manny Vierra

 

 

 

 

6,823,202

Jerry Berman

 

 

 

 

1,500,000

Mike Benker

 

 

 

 

1,797,568

Steve HAS

 

 

 

 

250,000

Blu

 

 

 

 

250,000

Jay

 

 








--------------------------------------------------------------------------------




TMTP Stock Option Schedule:




 

 

7,650,000

Chris

 

 

 

 

2,850,000

Manny Vierra

 

 

 

 

2,850,000

Jerry Berman

 

 

 

 

600,000

Mike Benker

 

 

 

 

750,000

Steve HAS

 

 

 

 

150,000

Blu

 

 

 

 

150,000

Jay

 

 







FREE Stock Option Schedule:




 

 

10,000,000

The Torruella Family Trust LLC

 

 

 

 

2,000,000

Susan Stans

 

 

 

 

1,000,000

Charly McCue

 

 

 

 

2,000,000

TMT Capital Corporation

 

 







Exhibit Q

Documents Required Within 30 days Post-Closing




i.

Transfer of Current Assigned Patent Agreement to FREE

ii.

Agreement to Transfer Second Patent to FREE

iii.

Agreement to Transfer Future Patents to FREE

iv.

Transfer of Jamaica Licenses

v.

Transfer of Howell Holdings Sales Contract

vi.

Transfer 3 Switch Agreements @ $18,000.00 Each

vii.

Transfer Trademark Rights to “Who’s Who In The Zoo”

viii.

Transfer Manufacturing Agreement

ix.

Pre-Merger Expense Note

x.

Post-Merger Expense Note

xi.

Assumption of Liability Note

xii.

Employee Incentive Plan








--------------------------------------------------------------------------------




xiii.

Expense Report Rules & Regs

xiv.

Non-Compete Agreements

xv.

Confidentiality Agreements

xvi.

Investment Letter

xvii.

Patent Assignments

xviii.

Restructured Manufacturing Agreements

xix.

The New Business Plan – Grushko

xx.

Issue TMTP Stock Certs

xxi.

Issue FREE Stock Certs

xxii.

Issue TMTP Stock Options

xxiii.

TMTP Stock Option Agreement

xxiv.

Issue FREE Stock Options

xxv.

FREE Stock Option Agreement





















